The Supreme Court properly denied the motion of M.J. & T. Corp. (hereinafter MJ & T) for summary judgment, inasmuch as it had failed to comply with discovery orders, and the material still outstanding was directly relevant to the issues pre*708sented on its motion for summary judgment (see Rosa v Colonial Tr., 276 AD2d 781 [2000]; Campbell v City of New York, 220 AD2d 476, 477 [1995]; Soto v City of Long Beach, 197 AD2d 615, 616 [1993]). Under the circumstances here, we modify the order to the extent of providing that the denial of MJ & T’s motion for summary judgment is without prejudice to renewal after it complies with all outstanding discovery orders (cf. Abulhasan v Uniroyal-Goodrich Tire Co., 258 AD2d 728, 729 [1999]). Mastro, J.E, Rivera, Fisher and Eng, JJ., concur.